Citation Nr: 0823199	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-24 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  

2.  Entitlement to service connection for eye disability.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right below-the-knee amputation.  

5.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for renal failure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974, and from March 1976 to April 1978.

These matters come to the Board of Veterans' Appeals (Board) 
following June 2002, September 2002, and May 2004 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In August 2004, 
the veteran testified before RO personnel.  Thereafter, in 
April 2006, the veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  

In May 2006, the Board remanded the veteran's claims for 
additional development.  Following further development of the 
record, the Appeals Management Center (AMC) continued the 
denial of the veteran's claims and returned these matters to 
the Board.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam; nor does the 
evidence demonstrate his exposure to herbicide agents during 
service.  

2.  Diabetes mellitus was not shown during the veteran's 
military service or within one year of separation from 
service; there is no competent medical evidence that relates 
diabetes mellitus to the veteran's military service.  

3.  Neither an eye disability nor depression is related to 
the veteran's period of military service.  

4.  Neither a right below-the-knee amputation nor renal 
failure was a result of VA negligence, carelessness, or 
similar instance of fault; neither was due to an event not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  The veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The veteran does not have depression that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The criteria for the award of compensation benefits under 
38 U.S.C.A. § 1151 for a right below-the-knee amputation have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.361, 17.32 (2007).  

5.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for renal failure have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.361, 
17.32 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  Through notice letters in 
March 2003, March 2005, and August 2006 the veteran received 
notice of the information and evidence needed to substantiate 
his claims.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claims 
on appeal.  

The Board also finds that the above notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The veteran was requested to 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  Furthermore, in March 2006, the RO provided the 
veteran notice on effective date and disability rating 
elements.  See e. g., Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the veteran's claims must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  Following 
the issuance of the most recent notice letter in August 2006, 
the veteran's claims were re-adjudicated in November 2007.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service treatment records have 
been associated with the claims file as have relevant post-
service private and VA medical records, to include medical 
records associated with the veteran's Social Security 
Administration (SSA) disability determination.  With respect 
to the claims for benefits under 38 U.S.C.A. § 1151, the 
veteran has submitted medical opinion evidence in support of 
his claims and VA medical opinions are also of record.  

The veteran's representative has argued that VA's duty to 
assist includes obtaining quality assurance records from the 
VA Medical Center (VAMC) in Grand Junction, Colorado.  The 
Board notes that the VA Adjudication Manual provisions (M21-
1MR, Part IV) prohibit VA adjudicators from obtaining quality 
assurance records when adjudicating compensation claims under 
38 U.S.C.A. § 1151.  VA is not permitted to disclose quality 
assurance records to the public except in narrowly defined 
circumstances pursuant to 38 U.S.C.A. § 5705 (West 2002).  
Notwithstanding that fact, the veteran's representative has 
not necessarily contended that any such records exist.  The 
Board notes that the duty to assist is not a license for a 
fishing expedition to determine if there might be some 
unspecified information which could possibly support a claim.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Accordingly, further development in this regard is not 
warranted.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claims that need 
to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinions on the question 
of whether diabetes mellitus, an eye disability, and/or 
depression is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, as will be explained below, there is 
no indication except by way of unsupported allegation that 
diabetes mellitus, an eye disability, and/or depression may 
be associated with military service.  Consequently, given the 
standard of the regulation, the Board finds that VA did not 
have a duty to assist that was unmet.  

II. Analysis

A. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a 2006 amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the recent change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which is more favorable to 
the claimant.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).  

The evidence reflects that the veteran did not serve in 
Vietnam.  He has contended that while stationed in Italy he 
was assigned to a work in an Air Force warehouse.  The 
veteran reported that while working at the warehouse, he 
assisted in the unloading of pallets of boxes/cargo from 
trucks, and that some of the boxes were from Vietnam.  The 
veteran has indicated that the boxes/cargo from Vietnam could 
possibly have contained herbicide agents.  Here, the veteran 
is not contending that he was exposed to herbicides as a 
result of the Army's spraying program.  Rather, he asserts 
the possible exposure due to the unknown contents of 
boxes/cargo that may have contained herbicide agents.  Thus, 
the Board finds no obligation to attempt to verify whether 
the veteran was exposed to herbicides (Agent Orange).  See 
M21-1MR, Part IV, Subpart II, Chapter 2, Section C, paragraph 
10(n).  

The veteran's service treatment records do not reflect 
complaints, diagnoses, or treatment for diabetes mellitus.  
No reference is made to herbicides.  The veteran was first 
diagnosed with diabetes mellitus many years after service, 
and there is no competent medical evidence that relates the 
veteran's diabetes mellitus to service or to within one year 
of service; nor has any medical professional related the 
veteran's diabetes to alleged herbicide exposure.  Thus, the 
evidence of record does not support service connection for 
diabetes mellitus.  

With respect to the veteran's claims for depression and an 
eye disability, service treatment records do not reflect 
complaints, diagnoses, or treatment for depression or an eye 
disability.  Post-service medical evidence reflects that the 
veteran has been diagnosed with psychiatric disability and 
eye disorders (to include diabetic retinopathy).  However, 
there is a lack of competent medical evidence relating any 
current psychiatric disability or an eye disability, to 
include depression or diabetic retinopathy, respectively, to 
service or to a service-connected disability.  As noted 
above, the veteran's diabetes mellitus has not been found to 
be related to service.  Thus, the evidence of record does not 
support service connection for depression or for eye 
disability.  

The Board has considered the veteran's assertions in 
connection with the claims for service connection for 
diabetes mellitus, depression, and for eye disability.  
However, as a layperson without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter, to include an opinion 
as to the origins of a specific disability and whether such 
disability is due to service.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

For all the foregoing reasons, the claims for service 
connection for diabetes mellitus, for depression, and for an 
eye disability must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there is a preponderance of 
the evidence weighing against the claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

B. Entitlement Under 38 U.S.C.A. § 1151

The veteran filed his claims for compensation benefits under 
38 U.S.C.A. § 1151 in February and August 2002.  

With respect to claims filed on or after October 1, 1997, see 
VAOPGCPREC 40-97 (Dec. 31, 1997), 38 U.S.C.A. § 1151 provides 
in pertinent part that compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 38 C.F.R. § 3.361 (2007).  The effective date of 
the change was September 2, 2004.  (Contrast 38 C.F.R. § 
3.358 pertaining to claims for compensation for disability or 
death from hospitalization, or medical/surgical treatment 
filed prior to October 1, 1997).  A review of 38 C.F.R. 
§ 3.361 reflects that in pertinent part, the regulation is a 
restatement of the criteria of 38 U.S.C.A. § 1151.  In this 
case, the veteran has been provided with notice of the 
provisions of 38 U.S.C.A. § 1151.

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death, see 38 C.F.R. § 3.361(c); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent).  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient-care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
Finally, under 38 C.F.R. § 17.32(d), the consent form will be 
witnessed, will be filed in the patient's medical records, 
and will be valid for a period of 30 calendar days.  

With respect to the veteran's claims for disability benefits 
under the provisions of 38 U.S.C.A. § 1151, it is alleged 
that VA provided inadequate care for the veteran's diabetes 
mellitus resulting in an non-healing, infected diabetic foot 
ulcer and ultimately a right below-the-knee amputation.  
Furthermore, that VA's treatment of his diabetes mellitus 
also resulted in the veteran developing nephrotic syndrome 
and renal failure which ultimately required kidney 
transplantation.  The veteran has also alleged that VA 
improperly prescribed plastic orthotics (as compared to 
leather) as well as that VA failed to use the proper drugs to 
treat his right foot infection thus also contributing to his 
right below-the-knee amputation.  

By way of history, the veteran was first diagnosed with 
diabetes mellitus sometime in the 1980s.  He subsequently was 
prescribed an oral hypoglycemic, Glyburide.  A December 1999 
treatment note from the VA Medical Center (VAMC) in Grand 
Junction, Colorado reflects that the veteran began using 
orthotics and subsequently developed ulcerations over both 
heels.  The veteran's diabetic treatment with Glyburide was 
found ineffective.  Beginning on December 22, 1999, the 
veteran was prescribed 14 units of NPH (neutral protamine 
hagedorn) insulin at bedtime in addition to the 15 milligrams 
of Glyburide.  A January 16, 2000 discharge summary reflects 
that the veteran was admitted on December 31, 1999 and 
underwent extensive debridement of the medial aspect of the 
right foot with multiple trips to the operating room.  
Additional treatment records during this period reflect that 
the veteran was receiving aggressive antibiotic therapy.  The 
January 16, 2000 discharge summary reflects that the veteran 
was discharged to the transitory care unit and his discharge 
medications included Insulin (70/30), 30 units in the morning 
and 10 units at bedtime.  

A February 2000 VA operation note reflects that the veteran 
presented with a severe diabetic soft tissue foot infection.  
He underwent multiple debridement and significant Whirlpool 
and ambulatory care with attempts at preserving the right 
foot.  However, the veteran developed an increasing while 
blood cell count, elevated alkaline phosphatase and 
osteomyelitis of his whole calcaneus.  The veteran ultimately 
underwent an open amputation of the right ankle and foot and 
later amputation of the right leg below the knee.  Otherwise, 
a VA discharge summary dated from January 2000 to June 2000, 
reflects that the veteran did have nephrotic range 
proteinuria and fit the criteria for nephrotic syndrome.  At 
that time, the veteran was treated with aggressive blood 
pressure control, diuretics, and aggressive deep venous 
thrombosis prophylaxis while in the hospital.  In addition, 
the discharge summary noted that the veteran was seen for a 
renal consultation in Denver and the diagnosis was diabetic 
nephropathy with nephrotic syndrome.  

Following its review of the medical evidence of record, the 
Board finds that there is medical evidence both supportive of 
and against the veteran's claims for benefits under 
38 U.S.C.A. § 1151.  

In particular, in a January 2005 statement from J. J. K., 
Jr., M.D., it was opined, in part, as follows,

I have reviewed the records of [the veteran] . . .  I 
can not see where [the veteran] had intensive therapy 
to control his blood sugars early in the course of 
his disease, although he had clear road signs of 
being a patient that would have progression of 
diabetic complications.  This does not meet the 
standards of medical care.  He should have had 
intensive insulin therapy to control his blood sugars 
and very tight control of his blood pressure.  His 
hemoglobin A1C should have been kept below 7 and his 
insulin regimen should have been instituted to carry 
this out. . .  I fail to see where the records 
document that this type of care was carried out on 
[the veteran's] behalf.  

In response to Dr. K's opinion the RO obtained a VA medical 
opinion.  In a report of April 2005 VA examination, a VA 
physician opined as follows: 

It is my opinion that this veteran has had developed 
[a] non healing ulcer due to one of the complications 
or sequelae of the diabetes mellitus as he was 
noncompliant to treatment and dietary regulations.  
Subsequently, he had right below-knee amputation done 
and it is my opinion that his right below knee 
amputation is not likely due to orthotic[s] 
prescribed for midfoot pain relief . . . . It is my 
opinion that his renal failure subsequent to left 
renal transplant is not likely due to negligent and 
malpractice on the part of the VA Medical Center at 
Grand Junction, Colorado.  Renal failure is one of 
the known complications or sequelae of the 
longstanding diabetes mellitus and moreover [the 
veteran] was noncompliant to treatment and diet 
regulations.  

Following the April 2005 VA examination and opinion, Dr. K. 
provided a second statement, dated in September 2005.  In the 
statement, he noted that the action of antibiotics in the 
treatment of medical disease is dependent upon the adequate 
function of white blood cells.  If white blood cells did not 
function well or properly, infections could not be handled.  
Dr. K. indicated that it was well substantiated in the 
medical literature that blood sugars that were uncontrolled 
(up in the 300 range) lead to white blood cells that do not 
function and, therefore, inadequate clearing of infections.  
He also added as follows: 

I would like to point out to you that on September 
29, 1996, in the veteran's records, Doctor [C] 
clearly cited that previous physicians should have 
enforced insulin therapy.  Furthermore, Doctor [W] in 
the December 31, 1999, records clearly stated that 
oral hypoglycemics were inadequate in [the veteran's] 
case and that nephrotic syndrome was aggravating his 
high cholesterol requiring initiation of insulin and 
diuretic controls.  I would suggest that strict 
attention be paid to this.  

Thereafter, the Board requested an additional medical opinion 
as reflected in its May 2006 remand.  In a July 2007 medical 
opinion, a VA physician noted the veteran's medical history-
in 1999 the veteran presented to the Grand Junction VAMC with 
diabetic foot ulcers and osteomyelitis of the right foot.  On 
admission to the hospital the veteran was started on 
intensive treatment including the addition of insulin, 
extensive antibiotic therapy for the osteomyelitis, and that 
Regranex therapy was considered for the foot ulceration but 
only after the infection was controlled.  Because the foot 
infection was not able to be controlled, the veteran 
ultimately underwent a below-the-knee amputation of the right 
leg.  It was noted by the VA physician that Regranex therapy 
helped in the clearing of diabetic ulceration but would be of 
no help with the underlying infection.  The physician also 
noted that the treatment provided the veteran when he was 
hospitalized in January 2000 was appropriate, adequate, and 
within the normal standard of care for diabetes mellitus type 
II at that time.  He also noted the following: 

It is now clear that tighter control of diabetes 
mellitus type II results in fewer complications and 
better control of complications but that 
documentation was not available in 1999. . .  It is 
my opinion that the veteran's treatment at Grand 
Junction was within the standards of medical care for 
type 2 diabetes at that time.  Also in view of the 
duration of [the veteran's] diabetes, [his] 
complications noted would not be unexpected even with 
optimum diabetic care. . .  Although the [treatment] 
notes indicate that the veteran had some problems 
with compliance with his medication and diet, I think 
there is less than a 50/50 chance that good 
compliance would have prevented the complications 
which occurred.  

The VA physician opined that he saw no evidence that the 
veteran's right below-the-knee amputation or renal 
insufficiency was due to carelessness, negligence, lack of 
proper skill, error in judgment, or fault on the part of the 
VA.  

As noted above, for the veteran to prevail on his claims for 
benefits under 38 U.S.C.A. § 1151, it must be shown that the 
proximate cause of disability is the action or event that 
directly caused the disability as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).  

In this case, while Dr. K did report that the veteran was not 
provided intensive therapy to control his blood sugars, here, 
the VA physicians in both April 2005 and July 2007 noted that 
in view of the long-term duration of the veteran's diabetes 
mellitus, the complications that resulted were not 
unexpected.  Furthermore, the VA physician in July 2007 
indicated that even with optimum diabetic care, to include 
proper medication and diet, the veteran still would have as 
likely as not developed diabetic complications to his foot 
and to his kidneys.  Additionally, the September 29, 1996 
medical record authored reportedly by Dr. C and cited by Dr. 
K is not associated with the claims file and attempts to 
locate it have been unsuccessful.  Dr. K has reported that 
Dr. C "clearly cited that previous physicians should have 
enforced insulin therapy".  Ironically, the veteran has 
contended in statements submitted to the RO that his diabetic 
treatment was badly administered by Dr. C and that such 
treatment resulted in his claimed disabilities.  It is 
puzzling to the Board why Dr. C should call into question the 
veteran's previous treatment by doctors but reportedly then 
follow the same treatment he criticized.  Thus, Dr. K's 
reliance on the September 29, 1996 medical record and his 
conclusion based on its review is not persuasive.  

Likewise, with respect to Dr. K's reliance on a December 31, 
1999, medical record from Dr. W, the Board notes that while 
Dr. W did state that oral hypoglycemics were inadequate, his 
statement does not appear to be a criticism of any past 
treatment of the veteran's diabetes mellitus as compared to 
the ineffectiveness of Glyburide to deal with diabetic 
complications.  This conclusion would appear to be consistent 
with the conclusion of the VA physician in July 2007, who 
opined that while it appeared that the veteran's previous 
diabetic control had been inadequate, there was nothing in 
the medical records to support the finding or to support that 
the veteran necessarily needed insulin therapy prior to being 
first administered insulin in December 1999.  Likewise, the 
VA physician also opined that the veteran's treatment in 1999 
was within the standards of medical care at that time.  Dr. W 
appears to have implicitly reached the same conclusion as he 
was noted to report in December 1999 that the evidence for 
tight glycemic control in type II diabetics (non-insulin 
dependent) was not as convincing as in type I diabetics 
(insulin dependent).  

The Board also notes that Dr. K emphasized the need for close 
insulin therapy to bring major infections under control.  He 
stressed insulin needed to be taken twice a day and glucose 
testing done before each meal.  The Board notes that, 
notwithstanding the veteran's contentions to the contrary, 
the medical evidence demonstrates that he was noncompliant 
with his treatment and dietary restrictions.  In this regard, 
a February 1999 VA mental health clinic note reflects the 
veteran's reported history that he "does not/never has 
followed a diabetic diet."  Thus, it can not be assumed that 
the veteran's blood sugars would have been reduced outside a 
very structured setting associated with a hospital.  
Otherwise, the medical evidence demonstrates that the veteran 
began treatment with insulin beginning on December 22, 1999, 
and that the insulin was noted to have been increased to 30 
units in the morning and 10 units at bedtime while he was 
being treated with aggressive antibiotic therapy.  More 
importantly, the medical opinion evidence reflects that the 
veteran's treatment at that time was consistent with the 
standard of care.  

In this case, despite that evidence pointing to an apparent 
failure by the VAMC Grand Junction to initiate intensive 
insulin therapy, and thus properly treat the veteran, the 
reviewing VA physicians have not said that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
treating the veteran for his diabetes mellitus or treating 
the veteran's diabetic complications associated with his 
right below-the-knee amputation or with his renal failure.  
Here, acquiring a diabetic foot ulcer/infection or a kidney 
disability is not per se evidence of some act of negligence, 
carelessness, or fault, etc.  Even accepting any failure on 
the part of VA in providing more intensive diabetic treatment 
prior to the onset of the veteran's right foot ulcer and/or 
kidney disability, both reviewing VA physicians have opined 
that the veteran's diabetic complications were typical of 
someone with longstanding diabetes mellitus, such as the 
veteran.  Furthermore, as noted above, it was also opined 
that even with optimum diabetic therapy such complications 
could still occur, a point not addressed by Dr. K.  

The Board also notes that the veteran has claimed that he 
developed his right foot ulcer, which ultimately led to his 
right below-the-knee amputation, because he was improperly 
prescribed plastic orthotics instead of leather orthotics.  
The Board notes that during the April 2006 hearing, the 
veteran's spouse testified that the veteran was prescribed a 
leather orthotic and that this also caused an ulcer, 
apparently on the veteran's left foot.  The VA physician in 
April 2005 opined that the veteran's right below-the-knee 
amputation was not likely due to the plastic orthotic(s) 
prescribed.  Additionally, the veteran has contended that the 
VA should have used the drug Regrenex early on to treat his 
right foot ulcer and that this would have ultimately 
prevented his developing an infection and the need for right 
below-the-knee amputation.  As was discussed by the physician 
in July 2007, Regrenex could help with the clearing of the 
diabetic ulceration but could be of no help in treating the 
underlying right foot infection.  

Therefore, notwithstanding Dr. K's opinions regarding the 
veteran's care, the question is whether there was any 
carelessness, negligence, etc., on the part of VA that was 
the proximate cause of disability.  The proximate cause of 
disability resulting from the diabetes mellitus is, as has 
been explained above, not carelessness, negligence, fault, 
etc., on the part of VA.  Nor is it an event not reasonably 
foreseeable.  As a result, the Board finds that additional 
disability caused by diabetes mellitus in this case can not 
be said to have been caused by VA negligence or other similar 
instance of fault.  38 C.F.R. § 3.361(c)(3).

While the Board does not doubt the sincerity of the veteran's 
beliefs regarding his claims, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
veteran's assertions, alone, while considered by the Board, 
cannot provide a basis for a grant of compensation under the 
provisions of 38 U.S.C.A. § 1151.

Thus, under these circumstances, the preponderance of the 
competent medical evidence is against the claims for 
compensation under the provisions of 38 U.S.C.A. § 1151 and 
the claims must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent evidence weighs 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for eye disability is denied.  

Service connection for depression is denied.  

Compensation under the provisions 38 U.S.C.A. § 1151 for a 
right below-the-knee amputation is denied.  

Compensation under the provisions 38 U.S.C.A. § 1151 for 
renal failure is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


